FILED

IN THE UNITED STATES DISTRICT COURT MAY 2.8 201
FOR THE DISTRICT OF MONTANA ve oemere
BILLINGS DIVISION oiler Of Montene
Billings
UNITED STATES OF AMERICA,
CR 18-108-BLG-SPW-1

Plaintiff,
VS. ORDER
DAVID WAYNE WESTOVER,

Defendant.

 

 

Before the Court is the Defendant’s motion to dismiss the indictment on
double jeopardy grounds. The Defendant argues his federal prosecution for
methamphetamine distribution is barred by double jeopardy because he was
charged and convicted of methamphetamine distribution in North Dakota state
court based on the same conduct.

The Defendant acknowledges his argument is foreclosed by United States v.
Wheeler, 435 U.S. 313 (1978). The Court is bound by Supreme Court precedent
and has no choice but to follow it. Hart v. Massanari, 266 F.3d 1155, 1175 (9th
Cir. 2011). The Defendant’s motion to dismiss (Doc. 80) is denied.

DATED this 025” ay of May, 2019.

Lament tebcttin

SUSAN P. WATTERS

U.S. DISTRICT JUDGE
1
